NUMBERS
13-01-337-CR AND 13-01-338-CR
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                           CORPUS
CHRISTI
___________________________________________________________________
 
LAWRENCE KENT CHRISTIAN,                                   Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
___________________________________________________________________
 
             On
appeal from the County Court at Law No. 3 
                          of
Jefferson County, Texas.
__________________________________________________________________
 
                              O
P I N I O N
 
        Before
Chief Justice Valdez and Justices Dorsey and Rodriguez
                                Opinion
by Justice Rodriguez
 




On July 22, 1999, in accordance with a plea agreement,
appellant, Lawrence Kent Christian, pleaded nolo contendere to the offense of driving while
intoxicated.  The trial court found
appellant guilty, but deferred the imposition of sentence and placed him on
community supervision for a period of two years, and imposed a fine in the
amount of $600.00.  On May 1, 2000, in
accordance with a plea agreement, appellant pleaded nolo
contendere to the offense of driving while license
suspended.  The trial court found
appellant guilty, but deferred the imposition of sentence and placed him on
community supervision for a period of one year, and imposed a fine in the
amount of $100.00.  
On November 13, 2000, the State filed motions to revoke
probation in both cases.  Following a
hearing, the trial court found appellant had violated several conditions of
each of his community supervision orders. 
The trial court revoked the community supervision imposed on July 22,
1999, and assessed punishment at one hundred-eighty days confinement.  The trial court also revoked the community
supervision imposed on May 1, 2000, and assessed punishment at thirty days
confinement.  Appellant appeals from
these two judgments.[1]




Appellant=s counsel has
filed briefs in which he concludes the appeals are wholly frivolous and without
merit.  The briefs meet the requirements
of Anders v. California, 386 U.S. 738 (1967), as they present a
professional evaluation of why there are no arguable grounds for advancing an
appeal.  See Stafford v. State,
813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978).  Counsel certifies in his briefs
that he served appellant with a copy of each brief and informed appellant of
his right to examine the appellate record and to file a pro se brief.  Counsel also filed, on appellant=s behalf, a
motion for an extension of time to file a pro se brief, which we
granted.  No pro se brief has been
filed.
Upon receiving an Anders brief, an appellate court must
conduct Aa full
examination of all proceedings to decide whether the case is wholly frivolous.@  Penson v.
Ohio, 488 U.S. 75, 80 (1988).  We
have carefully reviewed the record in each appeal and, finding nothing that
would arguably support an appeal in either cause, agree that each appeal is
wholly frivolous and without merit.  See
Stafford, 813 S.W.2d at 511.  The
judgments of the trial court are AFFIRMED.
Furthermore, we order counsel to notify appellant of the
disposition of each appeal and of the availability of discretionary
review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).                                                                               
NELDA
V. RODRIGUEZ
Justice
Do not
publish.
Tex.
R. App. P.
47.3.
 
Opinion delivered and
filed
this 25th day of
April, 2002.
 




[1]Since
both cases address the same issues for our review, we address both appeals with
a single opinion.